       Case 3:17-cv-00007-GTS-ML Document 115 Filed 02/21/20 Page 1 of 1




February 20, 2020

VIA CM/ECF ONLY

Hon. Judge Glenn T. Suddaby
Northern District of New York
Federal Building and US Courthouse
PO Box 7367
Syracuse, NY 13261

       Re:     Spero v. VSCD et al.
               Civil Action No: 3:17-CV-0007

Dear Judge Suddaby:

         We are writing to request the remaining issues in the above referenced case be decided by
a jury pursuant to Rule 39(b) of the Federal Rules of Civil Procedure. The failure to demand a
jury trial within ten days of the close of pleadings generally waives ones right to a trial by jury.
See Fed. R. Civ. Pro. 38 (b) & (d). However, the trial court has broad discretion in deciding on
whether to grant a late jury trial request. See Fed. R. Civ. Pro. 39(b); see also Cascone v. Ortho
Pharm. Corp., 702 F.2d 389, 392 (2d Cir. 1983).

        After considering the matters discussed at the pre-trial conference, we agree with the
Court that the sole claim left is a factual determination that would be best decided by a jury.
After consultation with our client, Plaintiff respectfully requests this matter be set for a jury trial
should mediation not be successful in resolving it. We have consulted with Defendants’ counsel
and while they do not join our request, Mr. Spagnoli indicated they will not oppose it. Thank you
kindly for your attention to this matter.


Respectfully submitted,

___S/Willa S. Payne________
Willa S. Payne, Esq.
Staff Attorney

cc:
Charles Spagnoli, Esq.




                       221 South Warren Street | Suite 300 | Syracuse, New York 13202
    Phone: (315) 703-6500 | Toll Free: (866) 475-9967 | Fax: (315) 703-6520 (NOT FOR SERVICE OF PROCESS)
                                                www.lscny.org
